Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 02/25/22.  Claims 1 – 9 has been examined and is pending. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hocker et al. US 9411576 B2.

Regarding claims 1, 6 and 7, Hocker anticipates an information processing apparatus comprising:
a memory; and
a processor coupled to the memory and configured to acquire first update data used to update a program and including first version information of the program from another apparatus connected via a network, the program causing the information processing apparatus to execute a process, acquire second version information of second update data from the 
Regarding claim 2, the information processing apparatus according to claim 1, wherein the processor further configured to display a first screen indicating that the first version information is not the latest version and allowing a user to select whether to update the program, in a case where the first version information differs from the second version information, and the processor updates the program and stops the information processing apparatus in response to the user selecting to update the program on the first screen, and stops the information processing apparatus without updating the program in response to the user selecting not to update the program on the first screen (5:34 – 65).
Regarding claim 3, the information processing apparatus according to claim 1, wherein the processor is further configured to display a second screen allowing a user to select whether to update the program, in the case where the first version information matches the second version information, and the processor updates the program and stops the information processing apparatus in response to the user selecting to update the program on the second 

Regarding claim 4, the information processing apparatus according to claim 2, wherein the processor is configured to determine whether to update the program based on preset information, in a case where no operation is input by the user on the first screen for a predetermined period of time (9:11 – 40, see version management and enforcing policies).
Regarding claim 5, the information processing apparatus according to claim 3, wherein the processor is configured to determine whether to update the program based on preset information, in a case where no operation is input by the user on the second screen for a predetermined period of time (9:11 – 15 and 25 – 40).
Regarding claim 8, the information processing apparatus according to claim 1, wherein the processor is further configured to shut down the information processing apparatus after updating the program based on the first update data (9:63 – 10:5).
Regarding claim 9, the information processing apparatus according to claim 1, wherein the processor further configured to, after receiving the instruction to stop operation of the information processing apparatus and before acquiring the second version information of second update data, check whether the first update data is stored in the information processing .
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kojima 20190073211 also discloses version management, updating, and matching and comparing version and making determination of what to update. 

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK O KENDALL whose telephone number is (571)272-3698.  The examiner can normally be reached between Monday and Thursday, at 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/Primary Examiner, Art Unit 2192